    Case 3:19-cv-00089-MHL Document 29 Filed 07/28/20 Page 1 of 9 PageID# 308




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

                                                        :
    MARATHON RESOURCE                                   :
    MANAGEMENT GROUP, LLC,                              :
                    Plaintiff,                          :
                                                        :
    v.                                                  :    Civil Action No. 3:19-cv-89
                                                        :
    C. CORNELL, INC. dba CERTA                          :
    PRO PAINTERS OF COLLEGE STATION,                    :
                          Defendant.                    :
                                                        :

                         MEMORANDUM IN SUPPORT OF MOTION FOR
                           RELIEF FROM ORDER UNDER RULE 60
            Plaintiff, Marathon Resource Management Group, LLC (“Marathon”), by counsel, states

the following in support of Marathon’s Motion for Relief from this Court’s June 23, 2020 Order 1:

         1. Under the Federal Rules of Civil Procedure Rule 60(b), “On motion and just terms, the

court may relieve a party or its legal representative from a final judgment, order, or proceeding

for the following reasons:(1) mistake, inadvertence, surprise, or excusable neglect; [nonrelevant

sections intentionally omitted] (6) any other reason that justifies relief.

         2. The Fourth Circuit and other Federal Circuit Courts have long held that Federal Rule

60(b) should be liberally construed, and any doubt resolved in favor of application to set aside a

judgment in order that case may be tried upon the merits. Huntington Cab Co. v. American

Fidelity & Cas. Co., 4 F.R.D. 496, 498 (S.D.W.Va., 1945), Maryland Cas. Co. v. Rickenbaker,

146 F.2d 751, 753 (4th Cir. 1945); In re Casco Chemical Co., 335 F.2d 645, 652 (5th Cir. 1964);

Tozer v. Charles A. Krause Milling Co., 189 F.2d 242 (3d Cir. 1951); 487 F.2d 1395 (1973),

affirming without published opinion. (citations omitted)


1
    ECF No. 27


                                                    1
    Case 3:19-cv-00089-MHL Document 29 Filed 07/28/20 Page 2 of 9 PageID# 309




     3. Based upon the Memorandum Opinion2 issued on June 23, 2020, the accompanying Order

issued by this Court on the same date is premised on the factual mistake that counsel for the

Defendant contacted the judge’s chamber in satisfaction of E.D. Va. Loc. Civ. R. 7(E) (hereinafter,

“LCR 7(E)”).

     4. The Court denied the Motion for Default without addressing any of the relevant law or

facts addressing the motion, but instead by summarily stating in a footnote, that Defendant’s

counsel had some alleged communication with chambers that was sufficient to satisfy this rule.

This note does not state who contacted chambers on behalf of CertaPro, whom they spoke with,

when the call occurred, or any other facts that would allow Plaintiff to vet the validity of such a

claim. Of note, this Memorandum Opinion is the first time any communication between

Defendant’s counsel and chambers has been alleged, mentioned, or even suggested with regard to

setting their Motion to Dismiss for hearing.

     5. Counsel for Defendant makes it clear in his Response in Opposition to Marathon’s Motion

For Entry Of Default3 that no attempt to set this matter for hearing was made until December 9,

2019.

     6. Counsel explicitly states in that response,

                 “it is Certa Pro’s undersigned counsel’s experience and
                 understanding that the judges of the Richmond Division of this
                 Court generally decide motions to dismiss on the papers, and that
                 oral argument on such motion is usually only provided at the request
                 of the Court. Consequently, the undersigned counsel, as a practice,
                 does not request hearings or provide a waiver of the same in the most
                 cases. To the extent that counsel misapprehends the local practice,
                 this attorney error easily satisfies the standard for avoiding judgment
                 by default pursuant to Fed. R. Civ. P. Rule 6.”




2
    ECF No. 26
3
    ECF No. 23


                                                   2
    Case 3:19-cv-00089-MHL Document 29 Filed 07/28/20 Page 3 of 9 PageID# 310




     7. This amounts to an outright admission that the rule was not satisfied because counsel did

not believe he had to follow those rules. This is despite the fact this Court’s October 25, 2019

Order4 explicitly states, “Any answer or responsive pleadings SHALL be filed in accordance

with the Federal Rules of Civil Procedure and the Local Rules for the Eastern District of

Virginia.” (emphasis original)

     8. To undersigned counsel’s knowledge; nowhere in the Local Rules is there a procedure or

rule that suggests the procedure as followed in this instance was appropriate; and no such rule or

procedure has been cited.

     9. Undersigned counsel for Plaintiff personally called judge’s chambers and spoke with at

least 3 different clerks about setting different motions for hearing. It appears chambers may have

mistakenly attributed a call from Plaintiff’s counsel, as a call from Defendant’s counsel. Again,

Defendant’s counsel has never suggested in any record before this court that any attempt was made

to set this matter for hearing prior to December 9, 2019 5.

     10. It is also of serious concern that communication was held between Defendant’s counsel

and chambers, but it was not disclosed to opposing counsel at any time, until it was used as the

sole substantive basis for denial of a motion more than six (6) months after its filing. Even if this

communication occurred, which Defendant has never claimed it did, it is the Plaintiff’s position

that it would qualify as ex parte communication and thus be an inappropriate basis for deciding a

motion before the Court.

     11. Assuming arguendo Defendant’s assertion that the deadline for setting this Motion was

December 9, 2019; Defendant has still, to-date, failed to satisfy the requirements of LCR 7(E).



4
 ECF No. 13
5
 Marathon maintains the position that the December 9, 2019 attempt was faulty and in defiance
of LCR 7(E).


                                                 3
    Case 3:19-cv-00089-MHL Document 29 Filed 07/28/20 Page 4 of 9 PageID# 311




Defendant argues that its unilaterally filed Waiver of Oral Argument6 satisfies LCR 7(E). However,

the second sentence of the rule states: “The moving party shall be responsible to set the motion for

hearing or to arrange with opposing counsel for submission of the motion without oral argument.”

(emphasis added) The rule explicitly requires arrangement with opposing counsel in order to have

motions submitted without oral argument; interestingly the rule does not leave open the option for

counsel for one party and chambers to make such a determination absent opposing counsel 7.

     12. This requirement to confer with opposing counsel is again reiterated later in the rule when

it discusses the proper procedure for scheduling a hearing. Regardless, of whether Defendant

wished to have this motion determined with or without oral arguments, the rule requires the

Defendant to confer with opposing counsel. Defendant has never suggested any attempt to confer

with opposing counsel because Defendant has never, to-date, made any attempt to confer with

opposing counsel regarding any matter before this Court. This court has held specifically that the

“obligation to meet-and-confer in good-faith is a serious one.” 8 Defendant has provided no law or

argument as to why it should be allowed to ignore this obligation and have its unilateral Waiver of

Oral Argument deemed a valid satisfaction of LCR 7(E).

     13. Defendant elected to cite only a part of “LCR 7(E) in response to Marathon’s Motion for

Entry of Default9, but the entirety of the rule is important because it contains multiple obligations

upon a moving party, and clearly outlines the necessary steps to properly seat a motion before this


6
  ECF No. 22
7
  Counsel makes no argument as to the Court’s undoubted authority to grant or deny an oral
hearing. But notes that the rule requires inclusion of opposing counsel before a moving party can
waive an oral argument.
8
  Sydnor v. Fairfax County, VA, No. 1:10-cv-934, at *2 (E.D. Va. Mar. 23, 2011) – finding “an
email, in general, is not a sufficient means for meeting Rule 7(E), which explicitly requires either
a meeting or a telephone call in a good-faith effort to narrow any disagreement. Thus, this Court
hereby warns Defendant that the obligation to meet-and-confer in good-faith is a serious one, and
that future violations may result in sanctions.”
9
  ECF No. 21


                                                 4
     Case 3:19-cv-00089-MHL Document 29 Filed 07/28/20 Page 5 of 9 PageID# 312




Court. The entire rule reads:

                 Except as otherwise provided by an order of the Court or by these
                 Local Rules, all motions shall be made returnable to the time
                 obtained from and scheduled by the Court for a hearing thereon. The
                 moving party shall be responsible to set the motion for hearing
                 or to arrange with opposing counsel for submission of the
                 motion without oral argument. Unless otherwise ordered, a
                 motion shall be deemed withdrawn if the movant does not set it
                 for hearing (or arrange to submit it without a hearing) within
                 thirty (30) days after the date on which the motion is filed. The
                 non-moving party also may arrange for a hearing. Before
                 endeavoring to secure an appointment for a hearing on any
                 motion, it shall be incumbent upon the counsel desiring such
                 hearing to meet and confer in person or by telephone with his or
                 her opposing counsel in a good-faith effort to narrow the area of
                 disagreement. In the absence of any agreement, such conference
                 shall be held in the office of the attorney nearest the Court in the
                 division in which the action is pending. In any division that has a
                 regularly scheduled motions day, the motion should be noticed for
                 the first permissible motions day. The hearing date of motions for
                 summary judgment is also governed by Local Civil Rule 56.
                 (emphasis added)

      14. It is important to note this was CertaPro’s second bite at this proverbial apple. CertaPro

attempted to file a Motion to Dismiss in December 2018 but did not properly place that Motion

before this Court. The Court graciously denied that motion without prejudice, only for CertaPro

to refile the motion and again fail to follow the appropriate and explicitly stated procedures to have

the motion properly placed before the Court.

      15. It is also important to note in Virginia courts, where this case was originally filed and

whose laws this Court agreed are applicable through a contracted choice of law clause 10, has found

that on a sustained demurrer11 plaintiffs have a right to amend their pleading; making an outright

dismissal with prejudice an unfair resolution.



10
 ECF No. 13, p. 13
11
 The Virginia equivalent of Defendant’s Rule 12(b)(6) Motion is a demurrer governed under
VA Code § 8.01-273, which includes reference to Plaintiff’s inherent right to amend.


                                                  5
     Case 3:19-cv-00089-MHL Document 29 Filed 07/28/20 Page 6 of 9 PageID# 313




      16. The most recent Motion to Dismiss’ filing was only allowed because the Court forgave the

previous unexplained procedural errors of the defendant. For the Court to ignore those errors a

second time would amount to a substantial injustice to Marathon, whose entire Complaint was

dismissed without leave to amend or a chance to be heard at oral arguments.

      17. The party who is being forgiven for the procedural errors of this Court is the party who

removed the case to this Court. Defendant asked the EDVA to hear this case over Plaintiff’s

objection and for no other reason than because they can12, as such it is only fair to hold Defendant

to the standards of the Court where he has forced Plaintiff, against their will, to litigate.

      18. Had this case remained in the Richmond Circuit Court, where there is no equivalent of

LCRE 7(E) under Virginia law or the City of Richmond’s courts’ local rules, none of these

withdrawal and default issues could have arisen. The circumstances that lead to the withdrawal of

Defendant’s motion are a function of choices made by Defendant. The defendant has demanded

this case be heard in this Court, then blatantly and flippantly disregarded the rules of this Court on

the grounds of “we don’t normally follow those rules,” allowing this is fundamentally unfair to

the Plaintiff and relegates the rules to mere suggestions.

      19. Marathon did not ask for this case to be heard in the Federal Courts, so for the Court to

dismiss this case without an opportunity to amend the Complaint so that it may be better suited for

this new forum, for which the Complaint was never intended; is fundamentally unfair. Especially,

while the defendant has been given repeated attempts to cure what amounts to nothing less than

inexcusable procedural errors, with no legal or other justification.

      20. This court has found with respect to LCR 7(E), “A party whose attorney fails to ‘act with


12
   Plaintiff understands jurisdiction is permissible in this Court but for the purpose of discussing
fairness, it is important to recognize Defendant removed this case to this Court for their own
reasons, that have never been based on facts of this case and instead have only been supported by
their ability to do so.


                                                  6
     Case 3:19-cv-00089-MHL Document 29 Filed 07/28/20 Page 7 of 9 PageID# 314




diligence will be unable to establish that his conduct constituted excusable neglect.’” 13

      21. Marathon is not contending that Defendant’s failure to properly set their motion is what

creates their default. Instead, Marathon asserts that Defendant’s failure to properly set their motion

has caused the motion to be withdrawn by rule. Because this motion has been withdrawn,

Defendant is now in a position with no responsive pleading before the Court more than 8 months

after the Court’s stated deadline to file responsive pleadings 14, thus creating the default.

      22. Until the default is fully addressed and cleared by facts within the record, it is manifestly

unfair for this Court to issue such a definitive ruling on a motion which by a clear reading of the

rules and record was withdrawn by rule, and thus was no longer before the Court just as if it had

been withdrawn by counsel.

      23. The Court’s Order dated June 23, 2020 is ruling upon a motion that was already withdrawn

by rule, making it a mistake to be cured under Rule 60(b)(1) of the Federal Rules of Civil

Procedure.

      24. The Courts use of a phone call from Defendant’s counsel, which Defendant’s counsel never

claims to have made, Defendant’s counsel appears to have clearly admitted to not making, and

which appears nowhere else in the record as grounds for denial of the Motion for Default is a

mistake to be cured under Rule 60(b)(1).

      25. The Court’s Order to dismiss the Complaint without allowing the Plaintiff the right to

amend the pleading is a fundamental unfairness when contrasted with the multiple attempts

provided to the Defendant on their improperly filed Motions to Dismiss, and the procedure by

which this case came before this Court; Rule 60(b)(6) allows the Court to correct this.


13
   Liu v. Ma, No. 1:15-cv-1026, 2016 WL 7229293, at *3 (E.D. Va. Dec. 14, 2016) (citing
Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403, 413 (4th Cir. 2010)).
14
   The deadline to file responsive pleadings, as set by this Court’s October 25, 2019 Order, was
14 days after entry of the Order; which calculates to November 8, 2019. (ECF No. 13).


                                                   7
  Case 3:19-cv-00089-MHL Document 29 Filed 07/28/20 Page 8 of 9 PageID# 315




        WHEREFORE, the Plaintiff, Marathon, by counsel, respectfully requests that this Court

grant Marathon’s Motion for Relief under Rule 60; and (1) vacate the Order entered on June 23,

2020; (2) enter an Order recognizing the withdrawal of Defendant’s Motion to Dismiss for failure

to satisfy Local Civil Rule 7(E); and (3) grant Plaintiff a hearing on its Motion for Entry of Default;

and award any additional relief as this Court deems just and proper including reasonable attorney’s

fees for these filings.



Date: July 28, 2020                              Respectfully submitted,


                                                 By: /s/ Stephen Moncrieffe
                                                              Counsel

                                                 Stephen B. Moncrieffe (VSB No. 83004)
                                                 Adam J. Deno (VSB No. 85192)
                                                 Marathon Resource Management Group, LLC
                                                 10469 Atlee Station Road. Ste 200
                                                 Ashland, VA 23005
                                                 Phone: 877-836-1984 x108
                                                 Fax: 804-368-0727
                                                 smoncrieffe@marathonrmg.com
                                                 adeno@marathonrmg.com
                                                 Counsel for Marathon Resource Management
                                                 Group, LLC




                                                  8
 Case 3:19-cv-00089-MHL Document 29 Filed 07/28/20 Page 9 of 9 PageID# 316




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of July, 2020 , I will electronically file the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing (NEF) to the following:


Mark Richard Colombell, Esquire
Michael G. Matheson, Esquire
ThompsonMcMullan, P.C.
100 Shockoe Slip
Richmond, VA 23219-4140
Phone: 804-649-7545
Fax: 804-780-1813
mcolombell@t-mlaw.com
mmatheson@t-mlaw.com
Counsel for C. Cornell, Inc. d/b/a
CertaPro Painters of College Station


                                                 /s/ Stephen Moncrieffe
                                                 Stephen B. Moncrieffe (VSB No. 83004)
                                                 Adam J. Deno (VSB No. 85192)
                                                 Marathon Resource Management Group, LLC
                                                 10469 Atlee Station Road
                                                 Ashland, VA 23005
                                                 Phone: 877-836-1984 x108
                                                 Fax: 804-368-0727
                                                 E-mail: smoncrieffe@marathonrmg.com
                                                 Counsel for Marathon Resource Management
                                                 Group, LLC




                                                 9
